Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/9/2022. As directed by the amendment, claim 1 has been amended, claims 4-5 and 8 have been canceled, and claim 9 has been added. Therefore, claims 1-3, 6-7, and 9 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1-3, 6-7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (2005/0268911) in view of Nichols et al (2004/0025865), and further in view of Yuan et al (2010/0039066).
Regarding claim 1, Cross discloses an inhalator device (Cross, Fig. 13, aerosol delivery device 100), comprising an inhalator component detachably coupled to an inhalator part comprising an energy store (Fig. 13, cartridge 130 is an “inhalator component” that is detachably coupled to the dispensing unit 150, which forms an “inhalator part.” Dispensing unit 150 has an energy store in the form of power supply 154. [0086] discloses the power supply 154 as battery cells), for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 13, cartridge 130, forms a vapor air mixture as indicated by the air flow arrows), the inhalator device comprising: a housing (Fig. 13, cartridge 130 has a housing); a chamber arranged in the housing (Fig. 13, air flow 138 indicates there is a chamber within the housing of cartridge 130); an air admission opening for supply of air from the surroundings to the chamber (Fig. 13 depicts air openings in the housing of cartridge 130); an electric heating element for evaporating a portion of a liquid material (Fig. 13, metal foils 136 are electrically connected to the power supply 154; see [0084]. [0069] discloses that the heated material may be a liquid solution), wherein a vapor that is formed is mixed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol (Fig. 13, vapor forms from the drug coated foils when heated); and a flow sensor comprising a first thermistor to detect a beginning of inhalation, wherein the first thermistor is connected to a circuit board (Fig. 13, breath sensor 134; [0084] discloses that the flow sensor may be a thermistor), signals issued by the first thermistor are configured to be processed in an integrated circuit (Fig. 13, microcontroller 152 communicates with breath sensor 134), and the integrated circuit is configured to be in an energy saving sleep mode as long as the inhalator component is not coupled to the inhalator part ([0085] discloses that, when not operating, the microcontroller 152 is maintained in sleep mode until the cartridge 130 is inserted into the device. Thus, if the cartridge 130 is never inserted into the dispensing unit 150, the integrated circuit will remain in an energy saving sleep mode).
Cross does not disclose that the liquid material is housed in a liquid container.
However, Nichols teaches an aerosol generator for drug formulation (Fig. 3, aerosol generator 100) comprising an inhalator component detachably coupled to an inhalator part (Fig. 3, fluid delivery assembly 110 is an “inhalator component” that is detachably coupled to the drive assembly 112, which forms an “inhalator part.” See [0035]). Nichols additionally teaches that the inhalator component has an electric heating element for evaporating a portion of a liquid material housed in a liquid container (Fig. 3, delivery assembly 110 has a liquid reservoir 106 and a heater 130. See [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inhalator component of Cross to have a liquid material housed in a liquid container as taught by Nichols, as such a modification is the simple substitution of one known liquid carrier device in an inhalator (i.e. the liquid container of Nichols) for another known liquid carrier device in an inhalator (i.e. the metal foils holding liquid solution of Cross) to obtain the predictable result of providing an inhalator with the necessary drug solution to be vaporized or aerosolized for delivery to a patient. 
The modified device of Cross is configured to be in an energy saving mode if the inhalator component is not coupled to the inhalator part such that energy from the energy store is conserved (Cross, [0085]), but does not disclose that the integrated circuit is configured to switch from an operating mode into an energy saving sleep mode if the inhalator component is not coupled to the inhalator part).
However, Yuan teaches a two-component system comprising a charging device and a receiving device to be powered or charged (Fig. 2, charging device 110 and receiving device 250), wherein the charging device is configured to switch from an operating mode into an energy saving mode if the receiving device not coupled to the charging device ([0024] discloses that the charging component 140 is turned off (i.e. an “energy saving mode”) when the electronic device is removed from the charging device to conserve power).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the modified device of Cross to switch from an operating mode to an energy saving sleep mode when the two removable components are not coupled to one another as taught by Yuan to conserve power. Cross discloses a concern for conserving power by placing the device in a sleep mode before a cartridge is inserted into the device, whereby Cross would be motivated to additionally enter a sleep mode when the cartridge is removed or decoupled from the device in a similar manner to Yuan’s teaching of turning off a charging device when an electronic device is removed or decoupled from the charging device.
Regarding claim 2, the modified device of Cross has the flow sensor as upstream of the electric heating element with respect to airflow through the device (Cross, Fig. 13, depicts the breath sensor 134 as located upstream of the metal heating foils 136).
Regarding claim 3, the modified device of Cross has the flow sensor comprising two thermistors (Cross, [0084], discloses that the breath actuation sensor 134 may comprise two temperature sensing devices, such as thermistors).
Regarding claim 6, the modified device of Cross has the integrated circuit as a microprocessor (Cross, Fig. 13, microcontroller 152).
Regarding claim 7, the modified device of Cross has a further control operation of the integrated circuit relates to a user interface (Cross, Fig. 13, LCD display user interface interacts with the microcontroller 152).
Regarding claim 9, the modified device of Cross has wherein in the energy saving sleep mode, the integrated circuit continues to receive an amount of current from the energy store (Cross, [0086], discloses an electronic display that can inform the user that the device is in sleep mode. Therefore, even in sleep mode the integrated circuit receives some amount of electric current in order to power the electronic display).
Response to Arguments
5.	Applicant’s arguments filed on 9/9/2022 with respect to claim 1 and regarding there being no reason to modify the Cross/Nichols combination with the reference of Yuan have been considered, but are not persuasive. First, applicant argues that Yuan relates to two separate devices. While the two components of Yuan might be considered two separate devices, the system of Cross can also be considered two separate “devices.” The cartridge 130 of Cross is one type of device that can be removably coupled to the dispensing unit 150, which is another type of device. In any case, the reference of Yuan is only being used for its teaching that a powered, first component in a two-component system may be placed in sleep mode when the first and second components are decoupled from one another. The primary reference of Cross already discusses placing the dispensing unit 150 in a sleep mode prior to the cartridge 130 being inserted (see [0085]), whereby it would be an obvious modification to place the dispensing unit 150 back into sleep mode when the cartridge 130 is removed in view of Yuan’s teaching. Second, applicant argues that the charging component is connected to an external power source. This argument does not seem relevant. The rejection does not propose making any structural changes to the Cross/Nichols combination. Additionally, the rejection does not propose making any changes to how the sleep mode operates in the Cross/Nichols combination. Rather, Yuan is only being used to teach that the dispensing unit 150 of Cross can be placed into sleep mode when the cartridge 130 is removed from the dispensing unit.
6.	Applicant’s arguments filed on 9/9/2022 on Pages 7-8 with respect to claim 1 and regarding Yuan being connected to an external power source have been considered, but are not persuasive. The combination of Cross/Nichols/Yuan does not alter the power source of the original Cross reference. The rejection still relies on the battery power source of Cross (Fig. 13, power supply 154).
7.	Applicant’s arguments filed on 9/9/2022 on Page 8 with respect to new claim 9 and regarding Yuan not teaching the integrated circuit continuing to receive an amount of current from the energy store when in sleep mode have been considered, but are not persuasive. The rejection of claim 9 does not rely on the mechanism of the sleep mode, but only that a powered subcomponent in a two-component system enters a sleep mode when the two subcomponents are decoupled from each other. The primary reference of Cross teaches an integrated circuit continuing to receive an amount of electric current even when in sleep mode (see rejection of claim 9 above).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785